Citation Nr: 1122954	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right lobe condition, to include a pulmonary condition and collapsed lung.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2006, the RO denied the Veteran's claim for service connection for a "pulmonary condition claimed as collapsed lung."  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

In May 2007, the Veteran filed to reopen his claim.  In January 2008, the RO denied the claim.  The Veteran was notified of this decision by cover letter dated January 4, 2008.  There was no appeal, and the RO's decision became final.  Id.    

In October 2008, after additional medical evidence was received, the RO again denied the claim.  The Veteran has specifically appealed this decision.  See Veteran's notice of disagreement, received in September 2009.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence, evidence that is both new and material.  The Court noted that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The Court indicated that because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.

Failure to provide notice of what constitutes material evidence would generally be the type of error which has the natural effect of producing prejudice.  Kent at 10.  Further, failure to notify the Veteran of the correct burden of proof in his claim is an inherently prejudicial failure to notify him of the information and evidence necessary to substantiate his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the RO's January 2008 decision was not yet final when the RO denied the claim in October 2008, and the Veteran was not issued a separate notice under the Veterans Claims Assistance Act of 2000 (VCAA) in association with the October 2008 RO decision.  The most recent VCAA notice was provided to the Veteran in July 2007, and this notice was not in compliance with Kent.  On remand, the Veteran should be issued a VCAA notice that is in compliance with Kent.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right lobe condition, to include a pulmonary condition and collapsed lung, a legally adequate VCAA notice should be provided that is in accordance with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the Veteran should be informed of the basis of the January 2008 RO denial of his claim, as well as the specific evidence that would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior final decision.  Include the specific type of new and material evidence necessary to reopen this previously denied issue under the applicable law in effect at the time that his claim was received.  See 38 C.F.R. § 3.156(a) (2010).  

2.  Following completion of the above, the claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


